OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21569 Pioneer Ibbotson Solutions Funds (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: July 31 Date of reporting period: October 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Solutions – Conservative Fund Pioneer Solutions – Balanced Fund Pioneer Solutions – Growth Fund (Formerly Pioneer Ibbotson Asset Allocation Series) NQ Report | October 31, 2015 Ticker Symbols: Class Conservative Fund Balanced Fund Growth Fund A PIAVX PIALX GRAAX C PICVX PIDCX GRACX R PSMRX BALRX SOGRX Y IBBCX IMOYX IBGYX Schedule of Investments | 10/31/15 (unaudited) Pioneer Solutions - Conservative Fund Shares Value MUTUAL FUNDS - 99.2% NON-PIONEER FUNDS - 30.3% Columbia Funds Series Trust I Contrarian Core Fund Class Y Doubleline Total Return Bond Fund Class I iShares MSCI Emerging Markets Minimum Volatility ETF iShares MSCI India ETF JOHCM Asia Ex-Japan Equity Fund Class IS JPMorgan Intrepid European Fund Class IS Market Vectors Vietnam ETF MFS Total Return Bond Fund Class I Schroder Total Return Fixed Income Fund Class INV T Rowe Price International Funds - European Stock Fund Western Asset Core Plus Bond Fund Class IS TOTAL INVESTMENTS IN NON-PIONEER FUNDS (Cost $21,401,178) PIONEER FUNDS* - 68.9% Pioneer Bond Fund Class K Pioneer Dynamic Credit Fund Class Y Pioneer Equity Income Fund Class K Pioneer Floating Rate Fund Class K Pioneer Fundamental Growth Fund Class K Pioneer Global Equity Fund Class K Pioneer Global High Yield Fund Class Y Pioneer Global Multisector Income Fund Class Y Pioneer High Yield Fund Class Y Pioneer International Value Fund Class Y Pioneer Long/Short Bond Fund Class Y Pioneer Long/Short Opportunistic Credit Fund Class Y Pioneer Real Estate Shares Class Y Pioneer Short Term Income Fund Class K Pioneer Strategic Income Fund Class K TOTAL INVESTMENTS IN PIONEER FUNDS (Cost $47,240,537) TOTAL MUTUAL FUNDS (Cost $68,641,715) Principal Amount ($) PURCHASED PUT OPTIONS -0.0%† Put USD/Call INR @ 63.25, 2/1/16 TOTAL PURCHASED PUT OPTIONS (Premiums paid $17,017) Contracts EXCHANGE-TRADED PURCHASED PUT OPTIONS -0.0%† 12 Russell 2000 Index @ 1,060, 3/18/16 TOTAL EXCHANGE-TRADED PURCHASED PUT OPTIONS (Premiums paid $70,116) TOTAL INVESTMENTS IN SECURITIES - 99.2% (Cost $68,728,848) (a) EXCHANGE-TRADED WRITTEN PUT OPTIONS -(0.0)% †† Russell 2000 Index @ 950, 3/18/16 TOTAL EXCHANGE-TRADED WRITTEN PUT OPTIONS (Premiums received $(31,836)) 0.0% OTHER ASSETS AND LIABILITIES - 0.8% TOTAL NET ASSETS - 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. † Amount rounds to less than 0.1%. †† Amount rounds to greater than (0.1)%. (a) At October 31, 2015, the net unrealized depreciation on investments based on cost for federal tax purposes of $68,973,064 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of tax cost over value Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation Schedule of Investments | 10/31/15 (unaudited) Pioneer Solutions - Conservative Fund (continued) INFLATION RATE SWAP AGREEMENTS Net Annual Unrealized Notional Pay/ Fixed Expiration Appreciation Principal ($) Counterparty Receive Index Rate Date (Depreciation) EUR Goldman Sachs International Receive EUCPI 1.3250% 3/11/25 EUR Goldman Sachs International Pay EUCPI 0.9500% 3/11/20 EUR Goldman Sachs International Receive EUCPI 1.3450% 3/13/25 EUR Goldman Sachs International Pay EUCPI 0.9550% 3/13/20 EUCPIEurostat Eurozone HICP Ex Tobacco Unrevised Series NSA CENTRALLY CLEARED INTEREST RATE SWAP AGREEMENTS Annual Premiums Net Unrealized Notional Pay/ Floating Fixed Expiration Paid Appreciation Principal ($) Counterparty Receive Rate Rate Date (Received) (Depreciation) EUR London Clearing House Receive EURIBOR 6 Month 0.694% 2/10/25 $– GBP London Clearing House Receive LIBOR GBP 6 Month 2.340% 2/18/45 – GBP London Clearing House Receive LIBOR GBP 6 Month 2.505% 3/13/45 – JPY London Clearing House Pay LIBOR JPY 6 Month 2.070% 3/13/45 – JPY London Clearing House Pay LIBOR JPY 6 Month 2.164% 2/18/45 – SEK London Clearing House Pay LIBOR SEK 3 Month 0.981% 2/10/25 – London Clearing House Receive LIBOR USD 3 Month 1.628% 5/09/18 – London Clearing House Receive LIBOR USD 3 Month 1.577% 5/14/18 – London Clearing House Pay LIBOR USD 3 Month 1.247% 5/15/17 – London Clearing House Receive LIBOR USD 3 Month 1.462% 5/02/18 – London Clearing House Pay LIBOR USD 3 Month 1.153% 5/02/17 – London Clearing House Pay LIBOR USD 3 Month 1.300% 5/09/17 – $– NOTE:Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUREuro GBPBritish Pound Sterling JPYJapanese Yen SEKSwedish Krona Schedule of Investments | 10/31/15 (unaudited) Pioneer Solutions - Conservative Fund (continued) Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of October 31, 2015, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $– $– Purchased Put Options – – Exchange-Traded Purchased Put Options – – Total $– Other Financial Instruments Net Unrealized Depreciation on Inflation Swaps $– $– Net Unrealized Depreciation on Interest Rate Swaps – – Net Unrealized Appreciation on Exchange-Traded Written Put Options - – Total Other Financial Instruments $– During the three months ended October 31, 2015, there were no transfers between Levels 1, 2, and 3. Schedule of Investments | 10/31/15 (unaudited) Pioneer Solutions - Balanced Fund Shares Value MUTUAL FUNDS - 99.7% NON-PIONEER FUNDS - 31.6% Aston/Fairpointe Mid Cap Fund Class I Columbia Funds Series Trust I Contrarian Core Fund Class Y Doubleline Total Return Bond Fund Class I iShares MSCI Canada ETF iShares MSCI Emerging Markets Minimum Volatility ETF iShares MSCI India ETF JOHCM Asia Ex-Japan Equity Fund Class IS JPMorgan Intrepid European Fund Class IS Market Vectors Vietnam ETF MFS Total Return Bond Fund Class I Oak Ridge Small Cap Growth Fund Class K T Rowe Price International Funds - European Stock Fund Western Asset Core Plus Bond Fund Class IS TOTAL INVESTMENTS IN NON-PIONEER FUNDS (Cost $67,905,702) PIONEER FUNDS* - 68.1% Pioneer Bond Fund Class K Pioneer Core Equity Fund Class Y Pioneer Dynamic Credit Fund Class Y Pioneer Fund Class Y Pioneer Fundamental Growth Fund Class K Pioneer Global Equity Fund Class K Pioneer Global High Yield Fund Class Y Pioneer Global Multisector Income Fund Class Y Pioneer High Yield Fund Class Y Pioneer International Value Fund Class Y Pioneer Long/Short Bond Fund Class Y Pioneer Mid Cap Value Fund Class K Pioneer Long/Short Opportunistic Credit Fund Class Y Pioneer Real Estate Shares Class Y Pioneer Select Mid Cap Growth Fund Class K Pioneer Strategic Income Fund Class K TOTAL INVESTMENTS IN PIONEER FUNDS (Cost $130,246,291) TOTAL MUTUAL FUNDS (Cost $198,151,993) Principal Amount ($) PURCHASED PUT OPTIONS -0.0%† Put USD/Call INR @ 63.25, 2/1/16 TOTAL PURCHASED PUT OPTIONS (Premiums paid $51,288) Contracts EXCHANGE-TRADED PURCHASED PUT OPTIONS -0.1% 55 Russell 2000 Index @ 1,060, 3/18/16 TOTAL EXCHANGE-TRADED PURCHASED PUT OPTIONS (Premiums paid $321,364) TOTAL INVESTMENTS IN SECURITIES - 99.8% (Cost $198,524,645) (a) EXCHANGE-TRADED WRITTEN PUT OPTIONS -(0.0)%†† Russell 2000 Index @ 950, 3/18/16 TOTAL EXCHANGE-TRADED WRITTEN PUT OPTIONS (Premiums received $(145,913)) 0.0% OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. † Amount rounds to less than 0.1%. †† Amount rounds to greater than (0.1)%. Schedule of Investments | 10/31/15 (unaudited) Pioneer Solutions - Balanced Fund (continued) (a) At October 31, 2015, the net unrealized appreciation on investments based on cost for federal tax purposes of $200,076,693 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of tax cost over value Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation INFLATION RATE SWAP AGREEMENTS Annual Net Unrealized Notional Pay/ Fixed Expiration Appreciation Principal ($) Counterparty Receive Index Rate Date (Depreciation) EUR Goldman Sachs International Receive EUCPI 1.3250% 3/11/25 EUR Goldman Sachs International Pay EUCPI 0.9500% 3/11/20 EUR Goldman Sachs International Receive EUCPI 1.3450% 3/13/25 EUR Goldman Sachs International Pay EUCPI 0.9550% 3/13/20 EUCPIEurostat Eurozone HICP Ex Tobacco Unrevised Series NSA CENTRALLY CLEARED INTEREST RATE SWAP AGREEMENTS Premiums Net Unrealized Notional Pay/ Floating Annual Expiration Paid Appreciation Principal ($) Counterparty Receive Rate Fixed Rate Date (Received) (Depreciation) EUR London Clearing House Receive EURIBOR 6 Month 0.694% 2/10/25 $ – $ 5,204 GBP London Clearing House Receive LIBOR GBP 6 Month 2.340% 2/18/45 – GBP London Clearing House Receive LIBOR GBP 6 Month 2.505% 3/13/45 – JPY London Clearing House Pay LIBOR JPY 6 Month 2.070% 3/13/45 – JPY London Clearing House Pay LIBOR JPY 6 Month 2.164% 2/18/45 – SEK London Clearing House Pay LIBOR SEK 3 Month 0.981% 2/10/25 – London Clearing House Receive LIBOR USD 3 Month 1.628% 5/09/18 – London Clearing House Receive LIBOR USD 3 Month 1.577% 5/14/18 – London Clearing House Pay LIBOR USD 3 Month 1.247% 5/15/17 – London Clearing House Receive LIBOR USD 3 Month 1.462% 5/02/18 – London Clearing House Pay LIBOR USD 3 Month 1.153% 5/02/17 – London Clearing House Pay LIBOR USD 3 Month 1.300% 5/09/17 – $ – $ (40,960) NOTE:Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUREuro GBPBritish Pound Sterling JPYJapanese Yen SEKSwedish Krona Schedule of Investments | 10/31/15(unaudited) Pioneer Solutions - Balanced Fund (continued) Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of October 31, 2015, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $– $– Purchased Put Options – – Exchange-Traded Purchased Put Options – – Total $– Other Financial Instruments Net Unrealized Depreciation on Inflation Swaps $– $– Net Unrealized Depreciation on Interest Rate Swaps – – Net Unrealized Appreciation on Exchange-Traded Written Put Options – – Total Other Financial Instruments $– During the three months ended October 31, 2015, there were no transfers between Levels 1, 2, and 3. Schedule of Investments | 10/31/15 (unaudited) Pioneer Solutions - Growth Fund Shares Value MUTUAL FUNDS - 99.2% NON-PIONEER FUNDS - 28.5% Aston/Fairpointe Mid Cap Fund Class I Columbia Funds Series Trust I Contrarian Core Fund Class Y Doubleline Total Return Bond Fund Class I iShares MSCI Canada ETF iShares MSCI Emerging Markets Minimum Volatility ETF iShares MSCI India ETF JOHCM Asia Ex-Japan Equity Fund Class IS JPMorgan Intrepid European Fund Class IS Market Vectors Vietnam ETF Oak Ridge Small Cap Growth Fund Class K T Rowe Price International Funds - European Stock Fund TOTAL INVESTMENTS IN NON-PIONEER FUNDS (Cost $104,885,815) PIONEER FUNDS* - 70.7% Pioneer Bond Fund Class K Pioneer Core Equity Fund Class Y Pioneer Fund Class Y Pioneer Fundamental Growth Fund Class K Pioneer Global Equity Fund Class K Pioneer Global Multisector Income Fund Class Y Pioneer International Value Fund Class Y Pioneer Long/Short Bond Fund Class Y Pioneer Long/Short Opportunistic Credit Fund Class Y Pioneer Mid-Cap Value Fund Class K Pioneer Real Estate Shares Class Y Pioneer Select Mid Cap Growth Fund Class K Pioneer Strategic Income Fund Class K TOTAL INVESTMENTS IN PIONEER FUNDS (Cost $222,810,948) TOTAL MUTUAL FUNDS (Cost $327,696,763) Principal Amount (S) PURCHASED PUT OPTIONS -0.0%† Put USD/Call INR @ 63.25, 2/1/16 TOTAL PURCHASED PUT OPTIONS (Premiums paid $84,140) Contracts Value EXCHANGE-TRADED PURCHASED PUT OPTIONS -0.2% Euro Stoxx 50 @ 3,050, 12/18/15 Euro Stoxx 50 @ 3,325, 12/18/15 89 Russell 2000 Index @ 1,200, 3/18/16 TOTAL EXCHANGE-TRADED PURCHASED PUT OPTIONS (Premiums received $912,478) (0.1)% TOTAL INVESTMENTS IN SECURITIES - 99.4% (Cost $328,693,381) (a) EXCHANGE-TRADED WRITTEN PUT OPTIONS -(0.1)% Euro Stoxx 50 @ 2,750, 12/18/15 Euro Stoxx 50 @ 3,050, 12/18/15 Russell 2000 Index @ 1,100, 3/18/16 TOTAL EXCHANGE-TRADED WRITTEN PUT OPTIONS (Premiums received $(413,715)) (0.1)% OTHER ASSETS AND LIABILITIES - 0.7% TOTAL NET ASSETS - 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. † Amount rounds to less than 0.1%. (a) At October 31, 2015, the net unrealized appreciation on investments based on cost for federal tax purposes of $329,287,813 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of tax cost over value Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation Schedule of Investments | 10/31/15 (unaudited) Pioneer Solutions - Growth Fund (continued) INFLATION RATE SWAP AGREEMENTS Net Annual Unrealized Notional Pay/ Fixed Expiration Appreciation Principal ($) Counterparty Receive Index Rate Date (Depreciation) EUR Goldman Sachs International Receive EUCPI 1.3250% 3/11/25 EUR Goldman Sachs International Pay EUCPI 0.9500% 3/11/20 EUR Goldman Sachs International Receive EUCPI 1.3450% 3/13/25 EUR Goldman Sachs International Pay EUCPI 0.9550% 3/13/20 EUCPIEurostat Eurozone HICP Ex Tobacco Unrevised Series NSA CENTRALLY CLEARED INTEREST RATE SWAP AGREEMENTS Net Premiums Unrealized Notional Pay/ Floating Annual Expiration Paid Appreciation Principal ($) Counterparty Receive Rate Fixed Rate Date (Received) (Depreciation) EUR London Clearing House Receive EURIBOR 6 Month 0.694% 2/10/25 $– GBP London Clearing House Receive LIBOR GBP 6 Month 2.340% 2/18/45 – GBP London Clearing House Receive LIBOR GBP 6 Month 2.505% 3/13/45 – JPY London Clearing House Pay LIBOR JPY 6 Month 2.070% 3/13/45 – JPY London Clearing House Pay LIBOR JPY 6 Month 2.164% 2/18/45 – SEK London Clearing House Pay LIBOR SEK 3 Month 0.981% 2/10/25 – London Clearing House Receive LIBOR USD 3 Month 1.628% 5/09/18 – London Clearing House Receive LIBOR USD 3 Month 1.577% 5/14/18 – London Clearing House Pay LIBOR USD 3 Month 1.247% 5/15/17 – London Clearing House Receive LIBOR USD 3 Month 1.462% 5/02/18 – London Clearing House Pay LIBOR USD 3 Month 1.153% 5/02/17 – London Clearing House Pay LIBOR USD 3 Month 1.300% 5/09/17 – $– NOTE:Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUREuro GBPBritish Pound Sterling JPYJapanese Yen SEKSwedish Krona Schedule of Investments | 10/31/15(unaudited) Pioneer Solutions - Growth Fund (continued) Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of October 31, 2015, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $– $– Purchased Put Options – – Exchange Traded Purchased Put Options – – Total $– Other Financial Instruments Net Unrealized Depreciation on Inflation Swaps $– $– Net Unrealized Depreciation on Interest Rate Swaps – – Net Unrealized Appreciation on Exchange-Traded Written Put Options – – Total Other Financial Instruments $– During the three months ended October 31, 2015, there were no transfers between Levels 1, 2, and 3. ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)), exactly as set forth below: CERTIFICATIONS I, [identify the certifying individual], certify that: 1. I have reviewed this report on Form N-Q of [identify registrant]; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrants internal control over financial reporting. Date: [Signature] [Title] Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Solutions Funds By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date December 21, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date December 21, 2015 By (Signature and Title)* /s/ Mark E. Bradley Mark E. Bradley, Treasurer and Chief Accounting and Financial Officer Date December 21, 2015 * Print the name and title of each signing officer under his or her signature.
